OFFICE     OF THE ATTORNEY             GENERAL      OF TEXAS
                        AUSTIN




Eon. Coorgr n. 5hopgor4
caaptr022er  0r Fubrio AeOeUat8
Austla,  Tox8nrr
Sbbr Far
                         oplntoa 80. C-ZOIN?




                                                     IOCS in tke
                                                      rerpeotfully




                                               learriithat 5 altg
                                          tr     ISty b0 %!I;0*8r68-
                             cay be able tc lwsu
                                        lie phoaer tt8
                          t* the prlacnor, Collvet
                         he td22 pay hln a certain
                    Avleo.     Yh,r olty acarrhal
                   ant of ray natvln 8aeuz-o tho
                  z&phi% to the oherirf*s Jail &s&4
                 roooivor tkio sgreml OLTQunt. cm
                 2rga227 02afr. 1y an4 30# a rile
     frcm tho State aa ~rovl404 1x1Lrtiale 1020
     c m? ?O?y o urfUr th o iShfGR
                              r      E.ntiO3 I.     UlttaCh-
     lnq 8 rtateeeat ic a cboyth er h r r lfi
                                            r0ttii-A~
     out   tvotr   la   ttitr   case.*




                                                                       i
                                                                                                     22.




                The stotmotit efiaeby filmohorltiasttlng                          cut
the facts       la the abavo zentlctaed Csto I8 a8 tollwrr
                Thla     10 to certify that tt.4 fccta                  la the
      Tad:0116          C660   I?O.     2254,      ~toraUa~~     CO.,   an
      ca    fol'lomt
            “To6 tco:1e sss inllloteu for alliaQlIag In
      staneue11 co. Feb. Z&d, 1939. EIs orItias2
      arrest was at I?oustcaoa zopt.      %2, 1939. ?ro
      oxaainlngtrail was held.       I barned that
      %012a W&I at Lubbock about Eept. 24th or lsth,
      want to Lubbaok, them learned that im was in
      Tl@lta ?alle; arriving: at ZloFAtn ?a218 f
      wao tclU that Ze h&4 zcne to Ft. Ycrthr I weat on
      to Ft.‘Tort& and t&or0 wbt3tol4,tbat       he &d Just
      hit ror Jsokrboro. At Jackaboro I rent to blr
      eottor*rtmss an.6at4 tclc 20 t&it to ba left                                               .
      elphor !Ioulrton OT 0k1ah0f.a city,    3 t!ion went
      to Yogas@,     Arohsr Co. trylag to oaoure a&$1-
      tloEa1 Infazmtlon.     Tlzero f r;st irr 15 l’ocre, Cfty
      L!aratahel,Yegargel, m& he etated that hb wea ao-
      quainted with ‘IreUs ea4 thcught ho cculd loo&to
      hfo: ia 8 SW aaps; I tien oi?~e baok home. &bout
      twc. days after ICborocelled DEB    on4 oaid thet ha
      t!zcuJht ho hid Xells locatsd atL 1. asde a trade
      with mot-o to pay blm &%&COto b&g X4118. to
      sy fatl.    5% w41uUs2IvcreU Prlt?.cut warrant.
                *Cn    Sept.     he axrusted X4128 In
                                22,     1939
      Scaton     end brau~hs bin to r;r ;ail.  I tllad
      ior ~3lsogo ?:a4in ay Stste account In ay
      ~~cvaaber ‘39 aooauttt, cla$iclag ~iloago froin
      drpemcnt to Lubbook, tbbn to Sict?lta     Zalla,
      theo to ,pt. n‘orth as4 to I;owtol at =Q For
      $q&yG”           to Aapcrrront at 30# par Eila~#&ow-
                  A traveled tho ontlre dlatanos.
      IPI 8tato   aaoount ma approved c’ld warrant A-
      oolved    Z pal4 ~oora t&a apead saouat of &Pi.OO.
      Ii 3 an duo any rm.tta 0~ this account ta the
      Stat0 I wx Toady tc aettlo saze but     Law Ealil
      \2core In full.*
                A0 wo     un4erst5il4           YGUT tlxt      qleatl0n,     It   la    whoth-
er   or   not   d rk;erfffIS entItle                  tc    zsl2tage tcr     uns~ooeesrul
               mr.18 IIL)9rot181Oa iB OUT 8ttitUt88rhloh
autherbo*          the    to ao3leot .A 811iwp :f ea tar UI un-
                           8herlft
8oooerofml               a*rve
                   atta6pt       to
                                 prraorrs or e xrrreat of arrobt,
4JUt thi8 4r3.Wrt!w!t t!a# Te~e4teC!fy hdd th&t’A aher:t’  C Or
oocsetable 18 not enfitled     to mile8gC Seer for ruab ~n8uoooa6-
fill Attaplpt8.
               h   8tAtd  ill JOUl’ lettOT,    th4 8hriff  Atte6Qt6d
to   arrart    l tsa andat ,la41otmat       ior a ialoay ok.arga.an4
trersled      8We?C11 hWrr4 Cih8         end fells4 Co Scant+ tha
defs;?rrmt,     an4 tbq~ sheriff   rsturned    hose withOut u&i.ag
Roll. Gbceg0 I!. Sheppard, Pago 4


eQ- arrQBt* CnCer this 5tatcnsnt ai Saat8, scur first
questton Is respocti3llg kxmorod :a tbo nogatlvo.
          ;Titb l%~O~O%YO t0 pc,GC S+OCUd t@WtiCU,      it i8
stated in ycur letter tb?. tb3 therlit leame       that   a
0it.r EarSbal ti fmCt.kor OOuUnty   d&t       be kl ~3OS8etSionof
lntormtlca     ant wculd p0babl~ be able to looote tbo
detendcnt under ind:ctmcut;tberutoro,the sberiSf phcnod
the city rAre!ia;Rr to kcate   tr;e priecaor     and deliver    Euah
prlocr~er to tba Jail la the county of the nherl:f~arual-
dO3CI.   ??a tthbrifr ~ga~oa to pay the altf arrshall oer-
tcia '&sunt Sor this nervlao.       Xlth tkls UndentanUlng
bot%ve*atke sherfiS cad tbe altp mmihal, thrr oity Earshal,
withcut a %varmat, secured the prlsazor and brou.:,ht hla
to the da11 irr tko oounf$- ci the shazlff*u ns.~aenae and
wan raid the &mm. tCrssd upon betmen the hbriff                 dn4‘ ’
city rAmha icr suob zservMf.          Th0raior0,    the   quattioa
arias5  wbethr     or nat tha sheriti CAU lc~p4lg       clcls~  S5$
OzC    30$   per   tile   trcz     the    Stet.8as jmvidbd         ia   Artlole
1030, Code of Srin;fr&l TTcobdure.
                 Artiolo>%Q?%; Code of Crimlael Froaedure,                   expross-
1y    prOYh?b8     CO&~iti~      roe3    iO+   .ahOriffU   Or   OWAUtAble8   by   the
mq of      ocu~oncttlon     for  uwh sborlffaor ocxxstablee     perrozn-
lnc the dUtie8         equrcsratou therein.     &tic10 .lG31, Code of
C~lszir-a:    Prooedure,    prdvldos  in offeat    that When serrloes
kave been randored bbyany pwos oifber          othac than a sheriff,
YUC!:aa anuraretod in Art.~:cla    102% e;ld krtlole 1030, Code
cf Crlr,lnal iwebdure,     such atficer.~ shell recalro the aazr.0
roes  th0w0r   A8 are allowad tie dlmritt. The see          r.ha.ll
be tsxctl la tha sheriff's    bill ci oasts and aoted therein
as costs 633 etch paae crtlaer~ an4 wbea re0efred         bg   suoh
e.kerlft, he akcill yeg the mz.6 to au& paeoc effioor.
           After a aar6ful  eecrah of the atstuteo and *ny
OSSOB,we AGO Ururbh to find A.- eUthOriti68      that hUtkOriZ0
t%e skerlff to dtreot u city m~rshslto perfarm: the duties
as bp6o:fiec  13 yc'ur latter. Clearly,the ahrrfft haa
r;of complle4 with ;stla~e  1030, !:cvlb cf Criminal Proc64uro,
a3 it   ia waersary thct we bear In xdnd the hat that th.0
fee ststutoo am strictly    ccnotrucd and tees by kWpllcatlon
.   ’
                                                                   232




        tar*aot pemlttcb. T$fc# JulPprudence, 701. 34, yaga 46$;
        racs11o vs. City ot ~oo!Cdale, 46 m 654.
                  Thardore, your 8QUOza quQ8tioa ia rQopeatfully
        8ZlQWQrQdi.Zh
                    the Cl(t@l:l?8.




                                28, 1940
                    AppROVEE;l6AR